              Case 2:18-cr-00092-RAJ Document 125 Filed 10/07/19 Page 1 of 2




 1                                                    THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                       )   No. CR18-092-RAJ
                                                     )
 9                  Plaintiff,                       )   SUPPLEMENTAL EXHIBITS IN
                                                     )   SUPPORT OF DEFENSE MOTION TO
10             v.                                    )   COMPEL PRETRIAL INTERVIEWS
                                                     )   OF CASCADE CAPITAL GROUP
11   BERNARD ROSS HANSEN,                            )   GOVERNMENT WITNESSES
                                                     )
12                  Defendant.                       )
                                                     )
13                                                   )

14          Bernard Ross Hansen moved to compel key government witnesses from the

15   Cascade Capital Group, LLC, to participate in a pretrial interview with the defense. Dkt.

16   98. As noted in the motion and reply brief, the analysis and work undertaken by the

17   Cascade Capital Group government witnesses is the foundation of the government’s case

18   against Mr. Hansen (and his co-defendant Diane Erdmann) that the Northwest Territorial

19   Mint was, in essence, a Ponzi-scheme. Id. at 4-8; see also Dkt. 118 at 2-3. The defense

20   has described these witnesses as essentially quasi-agents of or experts for the

21   government. In further support of that contention, the defense submits the government’s

22   July 3, 2019 and August 9, 2019 expert disclosure notices.

23          DATED this 7th day of October, 2019.
                                            Respectfully submitted,
24
                                                    s/ Dennis Carroll
25
                                                    s/ Andrew Kennedy
26                                                  s/ Jennifer E. Wellman
                                                    Attorneys for Bernard Ross Hansen
       SUPPLEMENTAL EXHIBITS IN SUPPORT OF                         FEDERAL PUBLIC DEFENDER
       MOTION TO COMPEL PRETRIAL                                      1601 Fifth Avenue, Suite 700
       INTERVIEWS                                                       Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 1                                  (206) 553-1100
              Case 2:18-cr-00092-RAJ Document 125 Filed 10/07/19 Page 2 of 2




 1                                 CERTIFICATE OF SERVICE
 2          I certify that on October 7, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court using the CM/ECF system, which will send notification of
 4   filing to all registered parties.
 5
                                                    s/ Barbara Hughes
 6                                                  Paralegal

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       SUPPLEMENTAL EXHIBITS IN SUPPORT OF                        FEDERAL PUBLIC DEFENDER
       MOTION TO COMPEL PRETRIAL                                     1601 Fifth Avenue, Suite 700
       INTERVIEWS                                                      Seattle, Washington 98101
       (Bernard Hansen, et al.; CR18-092-RAJ) - 2                                 (206) 553-1100
